Title: From Thomas Jefferson to Alexander Martin, 2 July 1791
From: Jefferson, Thomas
To: Martin, Alexander



Sir
Philadelphia July 2. 1791.

I recieved yesterday the letters of May 10. and 20. with which your Excellency was pleased to honour me, and have to return you my thanks for your attention to my request relative to the lands of the U. S. and to express the gratification it will be to me to recieve at an early day the information you have been pleased to direct from the Secretary of your state and from Colo. Armstrong.
On the 26th. of January last I had the honor of writing to your Excellency a letter of which the inclosed is a copy and at the same time two copies of the laws of the first session of Congress were forwarded on to you, as you will see by the inclosed note from the Chief clerk of my office, who made up the dispatch. I now inclose another copy, and deliver it to the gentleman who was the bearer of your letter, and who undertakes to find a safe conveyance. I hope it will be more fortunate in it’s passage than the former copies have  been. I have the honour to be with great respect Your Excellency’s most obedt. & most humble servt.,

Th: Jefferson

